DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as discussed in in-line comments, below. This judicial exception is not integrated into a practical application for reasons discussed in in-line comments, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons discussed in in-line comments, below.
1. A method for forecasting failures in industrial machines, comprising:
receiving raw sensory inputs collected from at least one machine (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
generating a plurality of data features based on the raw sensory inputs (abstract ideas; mathematical concepts; mathematical calculations);
selecting from the plurality of data features a plurality of indicative data features (abstract ideas; mental processes; observation, evaluation, judgment, or opinion), wherein the selection is based on a distribution of the plurality of indicative data features that determines an association between the (abstract ideas; mathematical concepts; mathematical calculations);
selecting, based on the plurality of indicative data features, a machine learning model (abstract ideas; mental processes; observation, evaluation, judgment, or opinion);
applying the selected machine learning model to the plurality of indicative data features (abstract ideas; mathematical concepts; mathematical calculations); and
determining a probability for a forthcoming machine failure (abstract ideas; mathematical concepts; mathematical calculations).

2. The method of claim 1, wherein each type of the raw sensory inputs is related to at least a process that is associated with the machine (does not integrate into a practical application because just specifies further details of insignificant extra-solution activity; not significantly more because just specifies further details of insignificant extra-solution activity).
3. The method of claim 1, further comprising:
preprocessing the received raw sensory inputs (abstract ideas; mathematical concepts; mathematical calculations).
4. The method of claim 3, wherein preprocessing includes any of the following processes:
data cleansing, normalization, rescaling, re-trending, reformatting, and noise filtering (abstract ideas; mathematical concepts; mathematical calculations).
5. The method of claim 1, further comprising:
generating a notification for the determined probability of the forthcoming machine failure (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), wherein the notification indicates the at least one of: 
(does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
6. The method of claim 1, wherein the selecting of the machine learning model further comprises:
selecting a set of hyperparameters that is optimal for use with the selected machine learning model for optimizing an accuracy level of the machine learning model (abstract ideas; mental processes; observation, evaluation, judgment, or opinion; and mathematical concepts; mathematical calculations).
7. The method of claim 6, wherein the selected machine learning model comprises an accurate machine failure prediction capabilities and better long-range predictability of a machine failure with respect to a plurality of machine learning models (abstract ideas; mental processes; observation, evaluation, judgment, or opinion).
8. The method of claim 1, wherein the determination of the at least a probability is performed on a constant basis (abstract ideas; just specifies further details of abstract limitations).
9. The method of claim 1, wherein the at least one data feature is represented by at least a statistical feature (abstract ideas; just specifies further details of abstract limitations).

Regarding claim 10, see the foregoing rejection of claim 1, for all limitations except the following.  Note that claim 1 recites a method similar to the process performed in claim 10, with clearly corresponding limitations.
10. A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea), the process comprising: ... (steps similar to those of claim 1).


11. A system for forecasting failures in industrial machines, comprising:
a processing circuitry (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea); and
a memory (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality), the memory containing instructions that, when executed by the processing circuitry, configure the system (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity) to: ... (perform steps similar to those of claim 1).
Regarding claims 12-19, see the foregoing rejections of claims 2-9, respectively.  Claims 12-19 are essentially system versions of method claims 2-9, with clearly corresponding limitations.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (2018/0284737) in view of Honda et al. (2019/0277913).
Regarding claim 1, Cella et al. disclose a method for forecasting failures in industrial machines (irrigation systems; see paragraph 1118), comprising:
receiving raw sensory inputs (outputs from “multiplicity of sensors”; supra) collected from at least one machine;
generating a plurality of data features (the variables or parameters measured by the respective sensors; supra) based on the raw sensory inputs;
selecting from the plurality of data features a plurality of indicative data features (the variables or parameters measured by the determined “most important set of sensors”; supra), wherein the selection is based on a distribution of the plurality of indicative data features that determines an (see paragraphs 1096 and 1118);
... ;
applying a machine learning model to the plurality of indicative data features (see paragraph 1118); and
determining a probability for a forthcoming machine failure (see paragraph 946).

Cella et al. do not disclose: 
selecting, based on the plurality of indicative data features, a machine learning model; nor
applying the selected machine learning model to the plurality of indicative data features.

Honda et al. disclose selecting a machine learning model according to its appropriateness for a given problem (see paragraph 41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Cella et al. to include selecting, based on the plurality of indicative data features, a machine learning model; and applying the selected machine learning model to the plurality of indicative data features, similarly to the invention of Honda et al., since it would allow control of the tradeoff between false positives and false negatives, as suggested by Honda et al. (see paragraph 41).

Regarding claim 2, this combination of references further teaches the method of claim 1, wherein each type of the raw sensory inputs is related to at least a process that is associated with the machine (see paragraph 1118 of Cella et al.).


preprocessing the received raw sensory inputs.
Examiner takes official notice that it is well known and common knowledge to pre-process raw sensor data before analysis.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to include preprocessing the received raw sensory inputs, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claim 4, this combination of references does not teach 
wherein preprocessing includes any of the following processes:
data cleansing, normalization, rescaling, re-trending, reformatting, and noise filtering.

Examiner takes official notice that it is well-known and common knowledge to cleanse, normalize, rescale, re-trend, reformat, or noise-filter data before analysis.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that preprocessing includes any of the following processes: data cleansing, normalization, rescaling, re-trending, reformatting, and noise filtering, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claim 5, this combination of references further teaches the method of claim 1, further comprising:
generating a notification (alert) for the determined probability of the forthcoming machine failure (see paragraph 1118 of Cella et al.), wherein the notification indicates the at least one of:
(“imminent failure”; supra), and at least one recommendation for avoiding or mitigation the determined forthcoming machine failure (“maintenance requested”; supra).
Regarding claim 6, this combination of references further teaches the method of claim 1, wherein the selecting of the machine learning model further comprises:
selecting a set of hyperparameters that is optimal for use with the selected machine learning model for optimizing an accuracy level of the machine learning model (see paragraph 41 of Honda et al.).
Regarding claim 7, this combination of references further teaches the method of claim 6, wherein the selected machine learning model comprises an accurate machine failure prediction capabilities and better long-range predictability of a machine failure with respect to a plurality of machine learning models (see paragraph 41 of Honda et al.).
Regarding claim 8, this combination of references further teaches the method of claim 1, wherein the determination of the at least a probability is performed on a constant basis (continuous basis; see paragraph 1118 of Cella et al.).

Regarding claim 9, this combination of references does not teach 
the at least one data feature is represented by at least a statistical feature.
Examiner takes official notice that it is well known and common knowledge to monitor statistics of sensor outputs as well as individual values. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to include that the at least one data feature is represented by at least a statistical feature, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 


The combination of references relied on in the rejection of claim 1 does not teach:
A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising: ...

Examiner takes official notice that it is well-known and common knowledge to implement a process using a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform the process.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of references relied on in the rejection of claim 1 to include a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform the process, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 11, see the foregoing rejection of claim 10.
Regarding claims 12-19, see the foregoing rejections of claims 2-9, respectively.








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852